                                                                  Case 2:19-cv-00644-APG-NJK Document 60
                                                                                                      59 Filed 10/26/20
                                                                                                               10/23/20 Page 1 of 5



                                                             1    Christian Gabroy (#8805)
                                                                  Kaine Messer (#14240)
                                                             2    GABROY LAW OFFICES
                                                                  The District at Green Valley Ranch
                                                             3    170 South Green Valley Parkway, Suite 280
                                                                  Henderson, NV 89012
                                                             4    Tel: (702) 259-7777
                                                                  Fax: (702) 259-7704
                                                             5    christian@gabroy.com
                                                                  kmesser@gabroy.com
                                                             6
                                                                  Jon R. Mower, Esq.
                                                             7    Admitted Pro Hac Vice
                                                                  THEODORA ORINGHER PC
                                                             8    535 Anton Boulevard, Ninth Floor
                                                                  Costa Mesa, CA 92626-7109
                                                             9    Tel: (714) 549-6200
                                                                  Fax: (714) 549-6201
                                                             10   jmower@tocounsel.com
                                                             11   Attorneys for Plaintiffs Shawn Jaffee and Derek Kritz
                                                             12                               UNITED STATES DISTRICT COURT
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13                                    DISTRICT OF NEVADA
                           Henderson, Nevada 89012




                                                             14    SHAWN JAFFEE and DEREK KRITZ,                  Case No: 2:19-cv-00644-APG-NJK
                                                                   individually and on behalf of all others
                                                             15    similarly situated,                            STIPULATION AND ORDER TO
                                                                                                                  EXTEND DISCOVERY DEADLINES
                                                             16                      Plaintiffs,
                                                                                                                  (First Request)
                                                             17                vs.
                                                             18    WYNN LAS VEGAS, LLC, a Nevada
                                                                   domestic  limited-liability company,
                                                             19    EMPLOYEE(S)/AGENT(S) DOES 1-10; and
                                                                   ROE CORPORATIONS 11-20, inclusive;
                                                             20
                                                                                     Defendant.
                                                             21

                                                             22                 STIPULATION AND ORDER TO EXTEND DISCOVERY DEADLINES

                                                             23            The parties, by and through their respective counsel of record and in compliance

                                                             24   with FRCP 16 and LR 26-3, hereby stipulate and request that the deadline to complete

                                                             25   discovery, and all corresponding deadlines in the Court’s Scheduling Order (ECF No.

                                                             26   49), be extended by ninety (90) days.

                                                             27

                                                             28
                                                                                                        Page 1 of 5
                                                                  21775289.1
                                                                  Case 2:19-cv-00644-APG-NJK Document 60
                                                                                                      59 Filed 10/26/20
                                                                                                               10/23/20 Page 2 of 5



                                                             1

                                                             2             A.       DISCOVERY COMPLETED:
                                                             3             Both parties have exchanged their initial disclosures required under Fed. R. Civ.
                                                             4    P. 26(a)(1)(A).
                                                             5                 B.   STATEMENT SPECIFYING THE DISCOVERY THAT REMAINS TO BE
                                                                                    COMPLETED
                                                             6
                                                                           Should the parties not achieve resolution as more fully explained below, Plaintiff
                                                             7
                                                                  anticipates taking the deposition of Defendant Wynn Las Vegas, LLC (“Defendant”)
                                                             8
                                                                  pursuant to Federal Rule of Civil Procedure 30(b)(6). Plaintiff also anticipates taking the
                                                             9
                                                                  depositions of individuals with knowledge of the facts and circumstances surrounding
                                                             10
                                                                  the allegations in the Complaint. Defendant anticipates taking the deposition of Plaintiffs
                                                             11
                                                                  and other collective members. Further, both parties anticipate serving written discovery.
                                                             12
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                                               C.   THE REASONS WHY DISCOVERY WAS NOT COMPLETED WITHIN
                                                             13                     THE TIME LIMITS SET BY THE DISCOVERY PLAN
                           Henderson, Nevada 89012




                                                             14            Per FRCP 16(B)(4), a discovery scheduling order “may be modified only for good
                                                             15   cause and with the judge's consent.” Good cause exists “if it cannot reasonably be met
                                                             16   despite the diligence of the party seeking the extension.” Johnson v. Mammoth
                                                             17   Recreations, Inc., 975 F.2d 604, 609 (9th Cir.1992).
                                                             18            As this very Court has correctly noted in this matter, “[c]ounsel should strive to be
                                                             19   cooperative, practical and sensible.” ECF No. 50, p. 1.
                                                             20            To that end, the parties have had extensive discussions concerning potential
                                                             21   early resolution given the limited damages period in this matter. Indeed, the Court’s
                                                             22   February 11, 2020 Order granted in part Defendant’s motion for judgment on the
                                                             23   pleadings (ECF No. 37), resulting in a damages period commencing on March 23, 2018
                                                             24   as recognized by this Court. See ECF No. 49, p. 4, lines 16-23.
                                                             25            Defendant later filed its Answer (ECF No. 45) on April 24, 2020, and this Court
                                                             26   approved the proposed scheduling order on May 13, 2020 (ECF No. 49).
                                                             27

                                                             28
                                                                                                          Page 2 of 5
                                                                  21775289.1
                                                                  Case 2:19-cv-00644-APG-NJK Document 60
                                                                                                      59 Filed 10/26/20
                                                                                                               10/23/20 Page 3 of 5



                                                             1             Specifically, in the spirit of cooperation, practicality, and sensibility, the parties
                                                             2    agreed that rather than engaging in potentially unnecessary and costly motion and trial
                                                             3    practice, instead Defendant will produce putative related data (the “Data”) so that
                                                             4    Plaintiffs may independently analyze such Data to compile an appropriate damages
                                                             5    analysis. Once such analysis has been done, the parties have agreed to engage in
                                                             6    good faith settlement efforts.
                                                             7             Of course, the ongoing pandemic has drastically slowed this process.
                                                             8    Specifically, Defendant’s business (along with other hotels and casinos) was shut down
                                                             9    per order of the Governor for a majority of the prior 6 months. This has resulted in the
                                                             10   necessary personnel required to compile the Data often unavailable or without access
                                                             11   to the voluminous information, causing understandable delay in the process. In addition,
                                                             12   despite the recent reopening of Defendant’s casino and hotel, due to the unanticipated
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13   and unprecedented closure orders, Defendant and its counsel has had to prioritize other
                           Henderson, Nevada 89012




                                                             14   urgent matters.
                                                             15            Further, given the sensitive nature of such Data, the parties have been diligently
                                                             16   working on and have stipulated to a protective order (ECF No. 53). Just this week on
                                                             17   October 19, 2020, this Court granted such order (ECF No. 56).
                                                             18            Defendant is in the process of diligently collecting the agreed upon Data. The
                                                             19   parties now anticipate the Data necessary for settlement efforts will be in a producible
                                                             20   format shortly.
                                                             21            However, given the timeline as discussed above and as Defendant has not yet
                                                             22   been able to produce the Data, the parties recognize that the ensuing proper expert
                                                             23   designation is unable to be completed by the impending November 13, 2020 expert
                                                             24   disclosure deadline (ECF No. 49, p. 4, lines 9-10). Accordingly, the parties request the
                                                             25   extension described herein.
                                                             26
                                                             27

                                                             28
                                                                                                          Page 3 of 5
                                                                  21775289.1
                                                                  Case 2:19-cv-00644-APG-NJK Document 60
                                                                                                      59 Filed 10/26/20
                                                                                                               10/23/20 Page 4 of 5



                                                             1             Given this specific factual showing –particularly Defendant not having been able
                                                             2    to produce the necessary Data despite diligent effort—, the parties believe good cause
                                                             3    readily exists for this Honorable Court to grant this requested extension.
                                                             4             Further, this joint request is timely made more than 21 days before the expiration
                                                             5    of the subject deadline in compliance with LR 23-6.
                                                             6             This request is not sought for any improper purpose or other reason of delay. No
                                                             7    party is prejudiced by the requested extension.
                                                             8             D.     PROPOSED SCHEDULE FOR COMPLETING ALL REMAINING
                                                                                  DISCOVERY:
                                                             9

                                                             10                   1.     Discovery Cut-Off
                                                             11            The discovery cut-off shall be extended from February 11, 2021 to Wednesday,
                                                             12   May 12, 2021.
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13                   2.     Adding Parties
                           Henderson, Nevada 89012




                                                             14            The deadline to add parties shall be extended from November 13, 2020 to
                                                             15   Thursday, February 11, 2021.
                                                             16                   3.     Expert Disclosure
                                                             17            The deadline to name initial experts shall be extended from November 13, 2020
                                                             18   to Thursday, February 11, 2021.
                                                             19                   4.     Dispositive Motions
                                                             20            The last day for filing dispositive motions including, but not limited to motions for
                                                             21   summary judgment, shall be extended from March 12, 2021 to Thursday, June 10,
                                                             22   2021.
                                                             23                   5.     Pre-Trial Order
                                                             24            In accordance with Local Rule 26-1(b)(5), the last day to file a Joint Pre-Trial
                                                             25   Order, including any disclosures pursuant to FRCP 26(a)(3), shall be extended from
                                                             26   April 9, 2021 to Thursday, July 8, 2021. In the event dispositive motions are filed, the
                                                             27   date for filing the Joint Pre-Trial Order shall be suspended until thirty (30) days after the
                                                             28
                                                                                                           Page 4 of 5
                                                                  21775289.1
                                                                  Case 2:19-cv-00644-APG-NJK Document 60
                                                                                                      59 Filed 10/26/20
                                                                                                               10/23/20 Page 5 of 5



                                                             1    decision on the dispositive motions or upon further order by the Court extending the
                                                             2    time period in which to file the Joint Pre-Trial Order.
                                                             3                    6.     Fed. R. Civ. P. 26(a)(3) Disclosures
                                                             4             If no dispositive motions are filed, and unless otherwise ordered by this Court,
                                                             5    the parties shall file the disclosures required by Fed. R. Civ. P. 26(a)(3) and any
                                                             6    objections thereto with the Pretrial Order pursuant to LR 26-1(e)(6) in the Joint Pretrial
                                                             7    Order, not more than thirty (30) days after the date set for filing dispositive motions and,
                                                             8    therefore, not later than Thursday, July 8, 2021 (extended from April 9, 2021).
                                                             9                    7.     Interim Status Report
                                                             10            The parties previously submitted their interim status report (ECF No. 14) on May
                                                             11   13, 2019. No such request to file a second status report is requested.
                                                             12                   8.     Trial and Calendar Call
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13            No trial has been set in this matter.
                           Henderson, Nevada 89012




                                                             14   Dated this 23rd Day of October 2020         Dated this 23rd Day of October 2020
                                                             15
                                                                  BROWNSTEIN HYATT FARBER                          GABROY LAW OFFICES
                                                             16   SCHRECK, LLP
                                                                                                                   By: _/s/ Christian Gabroy ____________
                                                             17   By:_/s/ Travis Chance______________              Christian Gabroy (#8805)
                                                                  Martine Wells (Admitted Pro Hac Vice)            Kaine Messer (#14240)
                                                             18   Travis Chance (#13800)
                                                                                                                   Jon Mower (Admitted Pro Hac Vice)
                                                             19   Attorneys for Defendant
                                                                                                                   Attorneys for Plaintiff
                                                             20

                                                             21                                             ORDER
                                                             22
                                                                           IT IS SO ORDERED:
                                                             23

                                                             24
                                                                                                         _______________________________________
                                                             25
                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                             26
                                                                                                          Dated: __________________________
                                                                                                                  October 26, 2020
                                                             27

                                                             28
                                                                                                           Page 5 of 5
                                                                  21775289.1
